Title: To John Adams from George Watkins, 1 March 1825
From: Watkins, George
To: Adams, John




Sir,
Greenesboro’, Georgia, March 1st. 1825.


The result of the late presidential election, induces me altho’ quite remote & to you almost wholly unknown, to tender you an expression of my feelings on this important & highly interesting occasion. Please therefore to accept of the sincerest congratulations that Divine Providence having prolonged your life, you see & know that the first honor within the gift of the American people has been conferred upon your son; and also that his conspicuous talents & qualifications, joined with long & faithful Services devoted to his country eminently entitle him to it. From the first moment of an annunciation of his being a candidate to succeed president Monroe, he was & continued to be my first choice, among others, & it was hoped you would live to see the successful issue. I may also here congratulate you, that your name stands imperishably enrolled, among the worthies, as a signer to the ever memorable Declaration of Independence, & as one of the three remaining survivors. I have heard my uncle, the late judge Walton, who was engaged with you at this eventful crisis, often mention you & say, you were among its ablest & firmest supporters. It may be said to have been an astonishment to the world, & it must & will remain as an everlasting monument of heroism & magnanimous greatness.
Having taken the liberty of addressing you, an opportunity is afforded to recur to my letter written, by request, to the hon: judge Clayton relative to Mr. Crawford’s federalism. You will, it is sincerely hoped, believe me when I say, it has been cause of much regret as to an expression in it. I should & ought to have said, that your administration, as president, had been & was at that time highly marked with approbation: for it evidently appeared you had been mainly pursuing the course of your illustrious predecessor, with efficiency, & evident intention to promote the nation’s welfare & prosperity. I was never among those who joined in disapprobating your after administration; the clamorous & originally disaffected seeming to rejoice at the opportunity afforded them to heap all the blame exclusively on you, not willingly reflecting that the, to them obnoxious acts, were virtually the acts of the nation, by its representatives. Future & impartial history, however, will decide between yours & the administration of your successor. I do verily believe, that had you not have been supplanted, such a course would have been devised & adopted during a succeeding four years, & if afterwards pursued, might have possibly avoided the seeming necessity of the ruinous embargo, non-intercourse, & expensive & injurious war with Great Britain.
I have the honor to be, / Sir, most respectfully, / your obedient Servant,



Geo. Watkins.


